OPINION ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
Appellant insists that we were in error in holding the evidence sufficient to sustain the conviction, because the state failed to prove that the house broken into and entered was occupied and controlled by J. L. Ballard, as alleged in the indictment. Specifically stated, it is appellant’s contention that the proof fails to show ownership of the house burglarized, as alleged.
The proof as reflected by the testimony shows that appellant broke into and entered a house on Highway 75 in Dallas County which was being used as a convalescent home.
Jake L. Ballard, the alleged owner of the house, testified that he was the Dallas County building superintendent in charge of all county-owned buildings and that he had the care, custody, and control of '“the” convalescent home on Highway 75 in Dallas County.
There is an entire absence of any inference in the record that there was more than one convalescent home on Highway 75 in Dallas County. While, as pointed out by appellant, the witness Ballard did not specifically testify that he had possession of the house burglarized, we remain convinced that the record as a whole is sufficient to sustain the allegation of the indictment that he did occupy and control the house burglarized and authorized the jury to so find.
In Gilbreath v. State, 158 Tex.Cr.R. 616, 259 S.W.2d 223, cited by appellant, the alleged owner of the house did not testify that he was in control and management of the building burglarized — which distinguishes it from the present case.
The motion for rehearing is overruled.